DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites "the aggregate directional radiances" in line 8, which lacks proper antecedent basis because the only other recitation of "aggregate directional radiance" is singular.  The scope of the claim is unclear because one is not able to determine to which other aggregate directional radiances the claim may be referring.
Claims 2-10 depend on claim 1 but fail to cure the cited deficiencies.
Claim 8 recites "the outgoing ray" in line 3, which lacks proper antecedent basis.  The scope of the claim is unclear because one is not able to determine to which ray this recitation refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 9, 11, 13, 15-17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gassenbauer et al. ("Spatial Directional Radiance Caching"; hereinafter "Gassenbauer").
Regarding claim 1, Gassenbauer teaches A method comprising: determining directional radiance of a first interaction of a light transport path within a virtual environment ("radiance samples … for each direction," pg. 1191, sec. 4.2, para. 2); computing an aggregate directional radiance based at least in part on similarities between second interactions of one or more light transport paths within the virtual environment ("for each direction                         
                            
                                
                                    ω
                                
                                
                                    j
                                
                                
                                    i
                                    n
                                
                            
                        
                     we collect nearby radiance samples … These samples are used for the directional interpolation," pg. 1192, sec. 4.4, para. 2); computing radiance of the light transport path based at least in part on a similarity between a direction corresponding to the directional radiance of the first interaction and one or more directions corresponding to the aggregate directional radiances ("All the collected radiance samples … participate in the directional interpolation," pg. 1192, sec. 4.4, para. 4; "The interpolated incoming radiances … are used to compute the outgoing radiance," pg. 1193, sec. 4.5, para. 1); and generating a rendered frame representative of the virtual environment using the computed radiance of the light transport path ("Images were rendered with the global illumination effects," pg. 1194, col. 1, para. 3).
Regarding claim 2, Gassenbauer discloses wherein the aggregate directional radiance comprises one or more of incoming directional radiance or outgoing directional radiance ("Incoming Radiance Interpolation," pg. 1192, sec. 4.4).
Regarding claim 4, Gassenbauer discloses determining a direction of an outgoing ray of the first interaction in ray tracing the light transport path using the aggregate directional radiance ("compute the outgoing radiance … in the direction                         
                            
                                
                                    ω
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    ," pg. 1193, sec. 4.5, para. 1).
Regarding claim 8, Gassenbauer discloses updating the aggregate directional radiance using different aggregate directional radiance that corresponds to a subsequent interaction in the light transport path based at least in part on a direction of the outgoing ray ("new radiance sample is computed using ray tracing … choose the ray origin and update the contributing L-trees," pg. 1192, col. 2, para. 3; "continual updates of cache records," pg. 1197, col. 1, para. 1).
Regarding claim 9, Gassenbauer discloses using at least one directional radiance corresponding to a spatial sample of the virtual environment ("we search for nearby records available for interpolation in the spatial cache," pg. 1191, sec. 4.2, para. 1).
Regarding claim 11, Gassenbauer discloses A method comprising: computing, from directional radiances of interactions of one or more light transport paths within the virtual environment, an aggregate directional radiance based at least in part on similarities between the interactions ("for each direction                         
                            
                                
                                    ω
                                
                                
                                    j
                                
                                
                                    i
                                    n
                                
                            
                        
                     we collect nearby radiance samples … These samples are used for the directional interpolation," pg. 1192, sec. 4.4, para. 2); determining, in ray tracing a light transport path, directional radiance of an interaction of the light transport path within the virtual environment ("radiance samples … for each direction," pg. 1191, sec. 4.2, para. 2); computing, using the aggregate directional radiance as a guide, a direction of an outgoing ray of the interaction in the ray tracing the light transport path based at least in part on a similarity between a direction of the directional radiance of the interaction and the directions of the directional radiances of the interactions ("All the collected radiance samples … participate in the directional interpolation," pg. 1192, sec. 4.4, para. 4; "The interpolated incoming radiances … are used to compute the outgoing radiance," pg. 1193, sec. 4.5, para. 1); and generating a rendered frame of the virtual environment using the direction of the outgoing ray ("Images were rendered with the global illumination effects," pg. 1194, col. 1, para. 3).
Regarding claim 13, Gassenbauer discloses sampling the direction using a sampling probability that is defined at least in part by the aggregate directional radiance ("All the collected radiance samples … from all the contributing L-trees participate in the directional interpolation," pg. 1192, col. 2, para. 2; "The value of Lout(p,                        
                             
                            ω
                        
                    out) at a point p in the direction                         
                            ω
                        
                    out is computed using … the BRDF," pg. 1193, sec. 4.5).
Regarding claim 15, it is rejected using the same citations and rationales set forth in the rejection of claim 2.
Regarding claim 16, Gassenbauer discloses wherein the aggregate directional radiance comprises aggregated incoming directional radiance distributions of the interactions ("for each direction                         
                            
                                
                                    ω
                                
                                
                                    j
                                
                                
                                    i
                                    n
                                
                            
                        
                     we collect nearby radiance samples," pg. 1192, sec. 4.4, para. 2).
Regarding claim 17, Gassenbauer discloses A method comprising: rendering a ray-traced image using one or more graphics processing units (GPUs) ("Images were rendered with the global illumination effects," pg. 1194, col. 1, para. 3), the rendering including determining, from directional radiances of interactions of light transport paths with a virtual environment, an aggregate directional radiance for an interaction of a light transport path with the virtual environment ("for each direction                         
                            
                                
                                    ω
                                
                                
                                    j
                                
                                
                                    i
                                    n
                                
                            
                        
                     we collect nearby radiance samples … These samples are used for the directional interpolation," pg. 1192, sec. 4.4, para. 2).
Regarding claim 21, Gassenbauer discloses determining a solution of a light transport solver for the light transport path ("full global illumination solution," pg. 1189, sec. 1, para. 1) using the aggregate directional radiance to determine a directional radiance value for the interaction ("for each direction                         
                            
                                
                                    ω
                                
                                
                                    j
                                
                                
                                    i
                                    n
                                
                            
                        
                     we collect nearby radiance samples … These samples are used for the directional interpolation," pg. 1192, sec. 4.4, para. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gassenbauer in view of Lafortune et al. ("A 5D Tree to Reduce the Variance of Monte Carlo Ray Tracing"; hereinafter "Lafortune").
Regarding claim 3, Gassenbauer does not disclose determining a contribution of the first interaction to the radiance using the aggregate directional radiance as a control variate.
In the same art of ray tracing, Lafortune teaches determining a contribution of the first interaction to the radiance using the aggregate directional radiance as a control variate ("a tree structure that subdivides the 5D space of positions and directions hierarchically. Computed values for incoming radiance are stored in this tree … these cached values can be used to improve importance sampling and control variates," pg. 1, sec. 1, para. 4).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Lafortune to the radiance determination of Gassenbauer.  The motivation would have been to "reduce the variance" (Lafortune, abstract).
Regarding claim 14, Gassenbauer discloses sampling the direction using the aggregate directional radiance (see pg. 1193, sec. 4.5).
Gassenbauer does not disclose using the aggregate directional radiance as a control variate.
In the same art of ray tracing, Lafortune teaches using the aggregate directional radiance as a control variate ("a tree structure that subdivides the 5D space of positions and directions hierarchically. Computed values for incoming radiance are stored in this tree … these cached values can be used to improve importance sampling and control variates," pg. 1, sec. 1, para. 4).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Lafortune to the radiance determination of Gassenbauer.  The motivation would have been to "reduce the variance" (Lafortune, abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gassenbauer in view of Binder et al. ("Fast Path Space Filtering by Jittered Spatial Hashing"; hereinafter "Binder").
Regarding claim 5, Gassenbauer does not disclose selecting the aggregate directional radiance for the computing the radiance of the light transport path based at least on a result of a hash function, the hash function having a dimension that corresponds to the position and direction of the first interaction of the ray.
In the same art of ray tracing, Binder teaches selecting the aggregate directional radiance for the computing the radiance of the light transport path based at least on a result of a hash function, the hash function having a dimension that corresponds to the position and direction of the first interaction of the ray ("After a set of light transport paths has been traced, a hash key is constructed … This hash key consists of all information required to classify 'nearby' vertices.  Besides quantized world space position … Other possible information includes the incoming direction," pg. 1, sec. 2, para. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Binder to the aggregate directional radiance lookup of Gassenbauer.  The motivation would have been to "dramatically improve the visual quality by sharing information" (Binder, abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gassenbauer in view of Muñoz ("Differential Ray Marching").
Regarding claim 6, Gassenbauer does not disclose determining a contribution of the first interaction to the radiance using the aggregate directional radiance as a predictor in a predictor-corrector model.
In the same art of ray tracing, Muñoz teaches determining a contribution of the first interaction to the radiance using a predictor-corrector model ("solve Equation 1 and obtain the radiance L(x,                        
                            ω
                        
                    ) that reaches the eye … Li(xs,                        
                            ω
                        
                    ) represents the in-scattered radiance (energy coming from different light paths)," pg. 92, col. 2; "Equation 1 … can be solved by a number of numerical methods," pg. 93, sec. 4, para. 1; "Predictor-corrector techniques," pg. 94, sec. 4.3, para. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the predictor-corrector techniques for calculating radiance of Muñoz to the aggregate directional radiance of Gassenbauer, thereby teaching using the aggregate directional radiance as a predictor in a predictor-corrector model.  The motivation would have been "that some steps can be calculated with faster methods" (Muñoz, pg. 94, sec. 4.3, para. 1).

Claims 7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gassenbauer in view of Lehtinen et al. ("Meshless Finite Elements for Hierarchical Global Illumination"; hereinafter "Lehtinen").
Regarding claim 7, Gassenbauer does not disclose wherein the aggregate directional radiance corresponds to a finite element of a discretized finite element rendering equation solution.
In the same art of ray tracing, Lehtinen teaches wherein the radiance corresponds to a finite element of a discretized finite element rendering equation solution ("finite element techniques produce an approximation to the global illumination solution as a radiosity or radiance distribution function defined on the surfaces of the scene," pg. 1, sec. 1, para. 1; "a finite element discretization of the rendering equation," pg. 3, sec. 3, para. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Lehtinen to the aggregate directional radiance of Gassenbauer.  The motivation would have been "The resulting solutions are accurate, exhibit no spurious discontinuities, and can be visualized directly without post-processing" (Lehtinen, abstract).
Regarding claims 12 and 18, they are rejected using the same citations and rationales set forth in the rejection of claim 7.

Claims 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gassenbauer in view of Gautron et al. ("Temporal Radiance Caching"; hereinafter "Gautron").
Regarding claim 10, Gassenbauer does not disclose using at least one directional radiance corresponding to a temporal sample of the virtual environment.
In the same art of ray tracing, Gautron teaches using at least one radiance corresponding to a temporal sample of the virtual environment ("Temporal Radiance Caching," title).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Gautron to the directional radiances of Gassenbauer.  The motivation would have been "for efficient, GPU-accelerated global illumination in dynamic scenes" (Gautron, pg. 1, col. 1, para. 1).
Regarding claim 19, Gassenbauer does not disclose wherein the ray-traced image corresponds to a first frame, and the aggregate directional radiance corresponds to a second frame that is prior to the first frame.
In the same art of ray tracing, Gautron teaches wherein the ray-traced image corresponds to a first frame, and the aggregate directional radiance corresponds to a second frame that is prior to the first frame ("The sampling and interpolation schemes adapt to the local change of the incoming radiance to ensure high quality rendering. In dynamic scenes, the classical approach consists in computing a new set of records for each frame.  However, this method is computationally expensive … we propose a gradient-based (ir)radiance interpolation scheme operating in both space and time. We first define a temporal weighting function for adaptive reuse of records across several frames," pg. 1, sec. "Temporal Radiance Caching").
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Gautron to the directional radiances of Gassenbauer.  The motivation would have been "for efficient, GPU-accelerated global illumination in dynamic scenes" (Gautron, pg. 1, col. 1, para. 1).
Regarding claim 20, Gassenbauer discloses generating updated aggregate directional radiance from the aggregate directional radiance using different aggregate directional radiance that corresponds to a subsequent interaction in the light transport path based at least in part on a direction of an outgoing ray of the interaction; and rendering a ray-traced image using the one or more graphics GPUs, the rendering including applying the updated aggregate directional radiance to an interaction of a corresponding light transport path with the virtual environment based at least in part on a direction of directional radiance of the interaction of the corresponding light transport path ("new radiance sample is computed using ray tracing … choose the ray origin and update the contributing L-trees," pg. 1192, col. 2, para. 3; "continual updates of cache records," pg. 1197, col. 1, para. 1; "Images were rendered with the global illumination effects," pg. 1194, col. 1, para. 3).
Gassenbauer does not disclose rendering a following ray-traced image, i.e. a subsequent frame, based on the updated aggregate directional radiance.
In the same art of ray tracing, Gautron teaches rendering a following ray-traced image, i.e. a subsequent frame, based on the updated aggregate directional radiance ("The sampling and interpolation schemes adapt to the local change of the incoming radiance to ensure high quality rendering. In dynamic scenes, the classical approach consists in computing a new set of records for each frame.  However, this method is computationally expensive … we propose a gradient-based (ir)radiance interpolation scheme operating in both space and time. We first define a temporal weighting function for adaptive reuse of records across several frames," pg. 1, sec. "Temporal Radiance Caching").
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Gautron to the directional radiances of Gassenbauer.  The motivation would have been "for efficient, GPU-accelerated global illumination in dynamic scenes" (Gautron, pg. 1, col. 1, para. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611